United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1248
Issued: February 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 15, 2017 appellant, through counsel, filed a timely appeal from a November 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence on appeal after the November 29, 2016 decision was issued. The
Board s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, the Board lacks jurisdiction to review this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease in the performance of his federal employment duties.
FACTUAL HISTORY
On October 21, 2015 appellant, then a 34-year-old property and procurement specialist
assigned to the laundry unit, filed an occupational disease claim (Form CA-2) alleging that he
developed chronic pneumonia and a weakened immune system as a result of his federal
employment duties. He reported that his duties included taking inmates out on the rear dock
once a week to clean the deck. This cleaning process included removal of pigeon feces.
Appellant stopped work on April 24, 2014 and had been hospitalized 12 times since
November 2014 for pneumonia. He reported that his lab results revealed that he had pigeon
feces and feathers in his system which had weakened his immune system, resulting in chronic
pneumonia. Appellant first became aware of his condition and of its relationship to his
employment on February 19, 2015. He stopped work on April 30, 2014. On the reverse side of
the claim form J.P., appellant’s supervisor, reported that appellant initially left work for an
unrelated issue and his injury did not occur at work.
In a September 14, 2015 medical report, Dr. Maria Rudisill Streck, a Board-certified
allergy and immunology physician, related that appellant was under her care for a history of
recurrent pneumonia and hypersensitivity pneumonitis. She explained that the hypersensitivity
pneumonitis, which was an inflammatory condition in the lungs, was specifically related to
pigeon droppings which he was exposed to at the workplace. Dr. Streck reported that appellant
must avoid all exposure to bird droppings, which were detrimental to his health.
In an October 30, 2015 memorandum, J.P. reported that appellant was assigned to the
laundry department during the timeframe of his most recent alleged injury. Appellant’s
assignment was to monitor the daily operations of the laundry department which included
supervising inmate workers in the operations of daily laundry duties. He noted that it had been
identified that one day a week he, or another laundry staff member, was responsible for
monitoring inmates clearing the rear dock which included trash pick-up as well as hosing off dirt
and debris. Appellant reported having been required to clean pigeon feces off the rear dock yet
this was something that would be required by the inmates with staff supervision. Therefore, J.P.
reported no direct knowledge of appellant completing this task. However, if appellant was the
only staff member in laundry to complete this task, he would have done it once per week. J.P.
reported receiving statements from two staff members who worked during the same time frame
with respect to their knowledge of any of appellant’s exposures. He noted that there was a
memorandum instructing that the employees from laundry were responsible for cleaning of the
rear dock every Tuesday. While J.P. was the supervisor during this timeframe, he was unaware
of this directive, but did not dispute its existence. He reported that appellant’s last day of work
was on April 23, 2014 when he reported a traumatic injury to his groin area under OWCP File

2

No. xxxxxx401.4 An FCI Williamsburg Daily Cleaning Procedures for Pigeon Droppings was
submitted.
In an October 30, 2015 e-mail correspondence, C.M., a coworker, informed J.P. that
about 9 to 12 months ago they were asked by Safety for Commissary, Laundry, Food Services,
and Facilities to pick one day during the week to help clean the rear dock which consisted of
making sure trash, cardboard, pallets, etc. was removed, swept, and washed off.
In an October 30, 2015 memorandum, R.H., a material handler supervisor, reported that
when he was transferred over to laundry, he was informed that there was a certain day that the
laundry unit cleaned the back dock. He did not recall what they were required to clean as he had
never cleaned the back dock.
In an October 30, 2015 memorandum, the employing establishment reported that
appellant would have supervised the inmate detail cleaning the droppings and should not have
been near the point of operation of the Taski machine. It reported that the process of daily
cleaning of pigeon droppings entailed every precaution to ensure that employees were not
exposed to any hazardous substances. A May 6, 2013 memorandum was submitted from the
employing establishment which detailed that laundry was assigned to cleaning the rear dock on
Tuesday of every week at 12:00 p.m. which consisted of sweeping the entire rear dock, including
the compactor area.
By letter dated November 25, 2015, OWCP informed appellant that the evidence of
record was insufficient to support that he actually experienced the incident or employment factor
alleged to have caused injury, that there was no diagnosis of any condition, and that there was no
physician’s opinion as to the cause of his injury. It provided a development questionnaire for
completion and requested that he submit a response in order to substantiate the factual basis of
his claim. Appellant was afforded 30 days to provide the requested information.
In another letter dated November 25, 2015, OWCP requested that the employing
establishment provide additional information pertaining to appellant’s injury and occupational
duties.
An official position description for supervisor mail handler and procurement and property
specialist was submitted.
In a December 21, 2015 memorandum, the employing establishment reported that it did
not concur with appellant’s claim that he was exposed to pigeon feces while cleaning the rear
dock area. It reported that the procedures in place for the cleaning of pigeon droppings were to
remove any potential airborne hazard by wetting the surface area with a disinfectant, letting the
solution stand for 10 minutes, then using an auto scrubber machine to apply additional solution,
scrub the area, then vacuum up any debris. The auto scrubber was then emptied in the sanitary
drain. The employing establishment reported that staff who supervise inmate workers cleaning
these areas did so on an intermittent basis and should not be at the point of operation of the auto
scrubber because inmate workers physically clean the area and were in close proximity to the
4

The Board notes that the record contains no other information pertaining to this claim.

3

solution and debris. It noted that it did not have any reason to believe that appellant performed
any task which resulted in his exposure to or contact with pigeon feces and feathers. Any task
would have been performed by inmate workers with the staff member providing intermittent
supervision. The employing establishment reported that cleaning the area daily prevented buildup, the airborne hazard was removed during the wetting process, and no personal protective
equipment was required until the machine was emptied and cleaned, at which time latex gloves
and goggles were utilized. It noted that additional personal protective equipment would be
required if pressure washing overhead, however, such cleaning was not required and had not
been conducted on the rear dock.
By decision dated January 5, 2016, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the occupational exposure occurred as alleged. It noted
that he failed to respond to the November 25, 2015 OWCP questionnaire and provided no further
statement or factual evidence as to how his federal employment duties caused or contributed to
his condition.
On January 13, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In support of his claim, appellant submitted a January 3, 2016 narrative statement
responding to OWCP’s developmental questionnaire. He alleged that his exposure occurred
from September 2013 to April 2014 when he was assigned once a week to supervise the inmates
cleaning the dock area. Every Tuesday, appellant would take several inmates outside and would
help them pick up trash and clean up pigeon feces by throwing buckets of water on the feces to
make it wash down the storm drain. This would take 30 minutes to an hour. Appellant noted
that the pigeons would roost up in the rafters covering the loading dock. For clean up, they
would use brooms, dustpans, and empty buckets and were provided no protective gear other than
gloves. Appellant explained he was admitted into the hospital for diabetic ketoacidosis and was
diagnosed with a possible bacterial infection as a result of his high sugar level. He was again
admitted in November 2014 for pneumonia and subsequently admitted 12 more times when he
was eventually advised by his physician that he had pigeon feathers and feces in his lungs and
blood.
By letter dated February 5, 2016, the Occupational Safety and Health Administration
(OSHA) requested that the employing establishment conduct a safety inspection at the workplace
due to an alleged hazard reported: Employees and inmates are exposed to pigeon feathers, feces,
and thick dust while performing cleanup of dock surfaces and are not provided with personal
protective equipment. It noted that, while OSHA had not determined whether the hazard alleged
existed and was not conducting an inspection at that time, it requested the employing
establishment investigate the hazards and notify them of the situation. A response was requested
by February 12, 2016.
In a September 12, 2016 medical report, Dr. Bhatraphol Tingpej, Board-certified in
infectious disease, reported that appellant has underlying Type 1 diabetes and was admitted to
the hospital in November 2014 with diabetic ketoacidosis and severe pneumonia. He described
appellant’s multiple hospitalizations due to recurrent respiratory symptoms, pneumonia, and
hypoxemia. Dr. Tingpej reported that additional workup for recurrent pneumonia revealed his
4

underlying immunodeficiency status namely hypogammaglobulinemia (low immunoglobin
level) and underlying hypersensitivity pneumonitis specifically to pigeon droppings/feces and
environmental molds. He noted review of the OSHA report regarding appellant’s exposure to
pigeon droppings related to his workplace. Since November 2014, over the period of the past 21
months, appellant had been significantly debilitated and was unable to return to work.
Dr. Tingpej opined that appellant should avoid ongoing exposure to pigeon droppings and molds
as this would aggravate his pneumonia symptoms.
A hearing was held on September 14, 2016. Counsel argued that fact of injury was
established as appellant was exposed to pigeon droppings. He argued that, at the least, the
medical evidence supported an aggravation of a preexisting condition and objective testing
confirmed that appellant had a hypersensitivity to pigeon feces and feathers.
In a September 14, 2016 medical report, Dr. Streck provided a detailed medical history
regarding appellant’s diabetes and respiratory conditions, noting that he was first hospitalized for
pneumonia in November 2014. She reported that he last worked in April 2014 when he would
take inmates weekly to clean pigeon droppings. Dr. Streck reported that lab work revealed an
abnormal hypersensitivity to pneumonitis panel with elevated levels to pigeon droppings, phoma,
penicillium, and Cladosporium. She diagnosed hypogammaglobulinemia, history of recurrent
pneumonia, hypersensitivity pneumonitis panel positive to pigeon droppings, and Type 1
diabetes. February 20, 2015 lab results were also submitted which revealed findings of mixed
feathers and pigeon droppings.
By decision dated November 29, 2016, an OWCP hearing representative affirmed the
January 5, 2016 decision finding that the evidence of record failed to establish that the
occupational exposure occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.7
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
5

Supra note 2.

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Michael E. Smith, 50 ECAB 313 (1999).

5

actually experienced the employment incident which is alleged to have occurred.8 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
When an employee claims an injury in the performance of duty he or she must submit
sufficient evidence to establish a specific event, incident, or exposure occurring at the time,
place, and in the manner alleged. He or she must also establish that such event, incident, or
exposure caused an injury.10 Once an employee establishes an injury in the performance of duty,
he or she has the burden of proof to establish that any subsequent medical condition or disability
from work, for which he claims compensation is causally related to the accepted injury.11
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast serious doubt on the
employee’s statements. The employee has not met his or her burden of proof when there are
such inconsistencies in the evidence as to cast serious doubt on the validity of the claim.12
ANALYSIS
The Board finds that this case is not in posture for a decision.13
In its November 29, 2016 decision, OWCP found that appellant had not established that
the occupational exposure occurred as alleged. The Board finds, however, that the evidence of

8

Elaine Pendleton, 40 ECAB 1143 (1989).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10
See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
11

Supra note 7.

12

Betty J. Smith, 54 ECAB 174 (2002).

13

M.C., Docket No. 15-1915 (issued June 17, 2016).

6

record is sufficient to establish that he was exposed to pigeon feces and feathers in his
employment duties as a property and procurement specialist.14
On his Form CA-1, appellant stated that he was required to take inmates outside on the
rear dock once a week to clean, which included the removal of pigeon droppings. In his
January 3, 2016 narrative statement, he explained that his exposure occurred from
September 2013 to April 2014 as he was assigned once a week to supervise the inmates cleaning
the dock area. Every Tuesday, appellant would take several inmates outside and help them pick
up trash and clean up pigeon feces by throwing buckets of water on the feces to make it go down
the storm drain. He noted that the pigeons would roost up in the rafters covering the loading
dock. For clean up, they would use brooms, dustpans, and empty buckets and were provided no
protective gear other than gloves. The employing establishment controverted the claim arguing
that appellant was only required to supervise the cleanup and had not been exposed to pigeon
feces since he stopped work in April 2014.
The Board finds that appellant has provided sufficient detail to establish that an
occupational exposure occurred as alleged.15 While the employing establishment controverted
the claim, they submitted evidence establishing that laundry, his unit, was assigned to cleaning
the rear dock on Tuesday of every week. They further submitted an FCI Williamsburg Daily
Cleaning Procedures for Pigeon Droppings, corroborating appellant’s allegations that cleanup of
the dock included removal of pigeon droppings. The Board notes that, although he was not
hospitalized until November 2014 for pneumonia, the record establishes that he was exposed to
pigeon feces and feathers in his employment duties as a property and procurement specialist. As
such, contrary to OWCP’s findings, appellant’s statements do not cast such inconsistencies as to
doubt that the employment exposure occurred as alleged.16 Thus, the Board finds that, given the
above referenced evidence, appellant has alleged with specificity that the occupational exposure
occurred as alleged.17
Given that appellant has established exposure to pigeon droppings and feathers in his
employment as a property and procurement specialist, the Board finds that the first component of
fact of injury, the claimed exposure, occurred as alleged.18 As such, the question becomes
whether the medical evidence establishes a causal relationship between the claimed conditions
and the identified employment exposure. Appellant has submitted medical evidence which has
not been evaluated by OWCP. OWCP procedures specify that a final decision of OWCP must
include findings of fact and provide clear reasoning which allows the claimant to understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.19 As it
14

A.R., Docket No. 15-1716 (issued November 17, 2015).

15
See B.B., 59 ECAB 234 (2007). An employee’s statement alleging that an incident or exposure occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.
16

A.J., Docket No. 12-0548 (issued November 16, 2012).

17

See Willie J. Clements, 43 ECAB 244 (1991).

18

James R. Flint, Docket No. 05-0587 (issued June 10, 2005).

19

See L.R., Docket No. 15-0255 (issued April 1, 2015); see also 20 C.F.R. § 10.126.

7

found that appellant did not establish fact of injury, it did not analyze or develop the medical
evidence. Thus, the Board will set aside OWCP’s November 29, 2016 decision and remand the
case to OWCP to enable it to properly consider all of the evidence.20 After further development
as deemed necessary, OWCP shall issue a de novo decision on appellant’s occupational disease
claim.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 29, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: February 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

20

T.F., Docket No. 12-0439 (issued August 20, 2012).

8

